Citation Nr: 1310209	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic ear disorder to include otitis externa and swimmer's ear. 

2.  Entitlement to service connection for a chronic sinus disorder to include sinusitis claimed as the result of Agent Orange exposure and/or asbestos exposure. 

3.  Entitlement to service connection for a chronic right shoulder disorder to include tendonitis claimed as the result of mustard gas exposure. 

4.  Entitlement to service connection for a left shoulder disability, including arthritis.

5.  Entitlement to service connection for irritable bowel syndrome (IBS) (claimed as stomach spasms).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

7.  Entitlement to special monthly pension based on the need for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2009 rating decisions of the Nashville, Tennessee, Regional Office (RO).  

In April 2008, the Board denied service connection for Type II diabetes mellitus claimed as the result of mustard gas exposure, hypertension claimed as the result of asbestos exposure, otitis externa to include swimmer's ear, sinusitis claimed as the result of Agent Orange exposure and/or asbestos exposure, and right shoulder tendonitis claimed as the result of mustard gas exposure and remanded the issue of special monthly pension based on the need for regular aid and attendance or being housebound to the RO for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

In September 2009, the Court affirmed those portions of the April 2008 Board decision which denied service connection for Type II diabetes mellitus and hypertension; vacated those portions of the Board's decision which denied service connection for otitis externa, sinusitis, and right shoulder tendonitis; and remanded those issues to the Board for additional action. 

In July 2010 the Board remanded the Veteran's claims for service connection for otitis externa, sinusitis, and right shoulder tendonitis, and remanded the claim for special monthly pension based on the need for regular aid and attendance or being housebound.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012 the Veteran submitted additional pertinent evidence consisting of VA treatment records dated from April 2011 to June 2012.  These records have not been considered by the RO.  In February 2013 the Veteran wrote to the Board and requested that his case be sent back to the agency of original jurisdiction (AOJ) for review of these records prior to adjudication of the Veteran's claims by the Board.   

The July 2010 Board remand instructed that the Veteran be provided VA medical examinations of his claimed ear disorder, sinus disorder, and right shoulder disorder.  The medical examiners were instructed to provide opinions regarding whether any disorders found were related to the Veteran's in-service cold weather exposure or to his in-service asbestos exposure.   The Board notes that the December 2011 VA sinus opinion did not include an opinion regarding asbestos exposure and the February 2012 VA right shoulder opinion did not include an opinion regarding either cold exposure or asbestos exposure.  Moreover, it is unclear whether the examiner determined that sinusitis pre-existed service.  The Board notes that the February 2012 VA ear opinion does discuss cold and asbestos exposure and is adequate.  Because the December 2011 and February 2012 opinions regarding the Veteran's claimed chronic sinus disorder and right shoulder disorder are inadequate, new opinions should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 31 (2007).

The Veteran's updated VA treatment records should be obtained and associated with the Veteran's claims file.

The Veteran should also be asked to submit or identify medical records pertaining to the treatment of sinusitis or other sinus disorder prior to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from June 2012 to present.

2.  Request that the Veteran submit or authorize the release of records pertaining to the treatment of sinusitis or other sinus disorder prior to service.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Forward the Veteran's claims file to the VA examiner who provided the December 2011 sinus opinion.  

a.  The examiner is asked to state whether it is clear and unmistakable (obvious, manifest, and undebatable) that sinusitis pre-existed active service.  Please provide a complete explanation for the opinion.  
b.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing sinusitis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

c.  If a response above is negative, the sinus examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) current sinusitis is related to service, including as due to asbestos exposure, frigid weather, or claimed exposure to agent orange in service.  Please provide a complete explanation for the opinion.  

d.  The sinus examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) current allergic rhinitis is related to service, including as due to asbestos exposure, frigid weather, or claimed exposure to agent orange in service.  Please provide a complete explanation for the opinion.  

If the December 2011 VA examiner is unavailable, have another appropriate VA examiner review the Veteran's claims file and provide the requested opinion.  
 
4.  Forward the Veteran's claims file to the VA examiner who provided the February 2012 right shoulder opinion.  The examiner should review the record and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any chronic right shoulder condition, including degenerative joint disease and tendonitis, is related to frigid weather, asbestos exposure, or claimed mustard gas exposure during service.  If the February 2012 VA examiner is unavailable, have another appropriate VA examiner review the Veteran's claims file and provide the requested opinions.  The reviewer should provide a complete rationale for all opinions provided.

5.  Upon completion of the above requested development, ensure the examination reports are adequate, conduct any additional development that is warranted and then readjudicate the Veteran's claims.  The Veteran and his representative should be provided a supplemental statement of the case which includes review of all evidence received since the March 2012 supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


